Citation Nr: 1337812	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  12-22 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Having reviewed the medical and lay evidence of record, the Board finds that a remand is required to obtain relevant VA treatment records identified by the Veteran and to provide the Veteran with a VA examination, if necessary, to determine whether he has ischemic heart disease.  He contends that he has ischemic heart disease due to exposure to herbicides during his service in the Republic of Vietnam.

In a November 2011 letter to the Veteran regarding service connection granted for diabetes mellitus, the RO indicated that a review of his records revealed that he may be entitled to an additional benefit and invited him to submit a claim of service connection for ischemic heart disease.  The evidence included an October 2010 private treatment record, which noted that a September 2010 stress test was mildly positive for myocardial ischemia.  The final report of the September 2010 stress test was received by VA in August 2012.  The final impression included "exercise echocardiogram [ECG] mildly positive for myocardial ischemia."  However, on page two of the report, findings from the study included "stress ECG was negative for ischemia."

In January 2012, a VA nurse practitioner conducted a telephone interview with the Veteran, reviewed the claims file, and concluded that the Veteran did not have ischemic heart disease.  After additional private medical evidence was received, the September [2010] stress test was provided to a VA cardiologist for review.  A June 2012 addendum VA medical opinion prepared by the January 2012 nurse practitioner reflects that the cardiologist concluded that the stress test was negative for ischemia.  In January 2013, a VA physician reviewed the claims file and explained that the private treatment records dated in 2010 did not technically diagnose coronary artery disease or ischemic heart disease.  The physician added that, should the Veteran's private physicians change the diagnosis or proceed with testing to prove coronary artery disease, a further claim may be submitted.

Meanwhile, in August 2012 correspondence, the Veteran stated that his VA physician told him in January 2012 that he had ischemic heart disease and that he should file a compensation claim.  

Unfortunately, no VA treatment records are associated with the claims file and a review of the January 2013 VA opinion appears to reflect that the physician reviewed only those documents tabbed by the RO.  Therefore, the RO or AMC must obtain treatment records from the Minneapolis VA Medical Center (VAMC) dated from November 2011 to the present and associate them with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Veteran should be advised to submit any ongoing treatment records pertinent to the claim for ischemic heart disease from Albert Lea Medical Center dated from December 2010 to the present, or authorize the RO or AMC to obtain them on his behalf.

Thereafter, if a review of any new medical evidence reflects that the Veteran has not been evaluated for ischemic heart disease by his private treatment providers since December 2010 or by VA, then the RO or AMC should arrange for a VA examination by a cardiologist to determine whether the Veteran has a current ischemic heart disease disability.
    
Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Minneapolis VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran for a cardiovascular disorder, dated from November 2011 to the present.

2.  After obtaining any necessary authorization and information from the Veteran, the RO or AMC should attempt to obtain and associate with the claims folder any ongoing records of evaluation and/or treatment of the cardiovascular system from Albert Lea Medical Center dated from December 2010 to the present.  

3.  After completion of directives #1 and #2 to the extent possible, the RO or AMC should review the medical evidence to determine whether the Veteran has a current ischemic heart disease disability.  If VA and any additional private treatment records do NOT reveal evaluation for ischemic heart disease by his private doctors since December 2010 or by VA, then the Veteran should be afforded a VA examination by a cardiologist to determine whether he has a current ischemic heart disease disability.  

The claims file and a complete copy of this Remand must be provided to and be reviewed by the cardiologist in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The cardiologist should identify any heart disease found on examination.

4.  After completion of the above, the RO or AMC should adjudicate the claim of entitlement to service connection for ischemic heart disease.  If the benefit sought is not granted in full, the Veteran and his representative should 

be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


